Citation Nr: 0727844	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for type II diabetes mellitus with diabetic 
retinopathy.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 decision by the RO in Newark, New Jersey 
- which, in part, granted service connection for type II 
diabetes mellitus and assigned a 20 percent rating 
retroactively effective from July 9, 2001.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO also determined he had not 
submitted new and material evidence to reopen a previously 
denied claim for service connection for a low back disorder, 
and he appealed the denial of that claim as well.


FINDINGS OF FACT

1.  Prior to June 27, 2002, the veteran's type II diabetes 
mellitus was managed by a restricted diet and an oral 
hypoglycemic agent.

2.  Since June 27, 2002, however, his type II diabetes 
mellitus has required the use of insulin, a restricted diet, 
and regulation of activities; he also now has mild diabetic 
retinopathy and continues to have hypoglycemic reactions.

3.  In an unappealed May 1986 rating decision, the RO denied 
service connection for a low back disorder; although the 
veteran was informed of that decision and apprised of his 
procedural and appellate rights, he did not perfect a timely 
appeal.

4.  The additional evidence received since that May 1986 
rating decision does not relate to an unestablished fact 
necessary to substantiate this claim, is cumulative or 
redundant, and does not raise a reasonable possibility of 
substantiating this claim.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 20 percent for the type II diabetes mellitus from July 
9, 2001, until June 26, 2002.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.119, Diagnostic Code (DC) 7913 (2006).

2.  As of June 27, 2002, however, the criteria are met for a 
higher 60 percent rating, but no greater, for the type II 
diabetes mellitus.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.119, DC 7913.

3.  The RO's May 1986 decision denying the veteran's claim 
for service connection for a low back disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104, 20.1103 (2006).

4.  New and material evidence has not been submitted since 
that May 1986 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The requirements apply to all five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Records show the RO sent the veteran a VCAA letter in January 
2002, when he was trying to establish his underlying 
entitlement to service connection for type II diabetes 
mellitus.  His claim was granted in the April 2002 rating 
decision at issue, and the RO assigned an initial disability 
rating of 20 percent and a retroactive effective date of July 
9, 2001.  In Dingess, the Court held that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated - 
it has been proven."  The Court further held in Dingess that 
when a claim has been proven, the purpose of section 5103(a) 
has been satisfied and notice under its provision is no 
longer applicable.  But, in the Dunlap decision also cited 
above, the Court clarified this is only true if the grant of 
service connection and assignment of the initial disability 
rating and effective date occurred prior to the VCAA's 
enactment - meaning before November 9, 2000.  If, on the 
other hand, as here, this did not occur until after the 
enactment of the VCAA, the veteran is entitled to pre-initial 
decision notice concerning all elements of his claim - 
including the downstream disability rating and effective date 
elements.  And if this did not occur, there is a question of 
whether this is prejudicial error.

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that any error by VA in providing the 
VCAA notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), concerning any element of a claim, is presumed 
prejudicial, and that once an error is identified the burden 
shifts to VA to show the error was harmless.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007); Simmons v. Nicholson, 487 
F.3d 892 (2007).

Here, although the RO admittedly did not send the veteran 
notice concerning the downstream disability rating and 
effective date elements of his claim before initially 
adjudicating it in April 2002, the RO apprised him of the 
downstream disability rating element in the October 2003 
statement of the case (SOC) - once he had appealed the 
rating he initially received and the RO readjudicated his 
claim.  Also, in the March 2005 supplemental SOC (SSOC), the 
RO again readjudicated his claim for a higher initial rating 
based on any evidence that had been received since that last 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).  Moreover, in 
March and June 2006 letters, the RO informed him of both the 
downstream disability rating and effective date elements of 
his claim.  He has not identified or submitted any additional 
evidence in response to the SSOC or those letters to warrant 
again readjudicating his claim and providing another SSOC.  
See 38 C.F.R. § 19.31.  See also Medrano v. Nicholson, No. 
04-1009 (U.S. Vet. App. Apr. 23, 2007).

With respect to the veteran's petition to reopen his claim 
for service connection for a low back disorder, the Board 
notes that during the pendency of the appeal of this claim 
the Court issued Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Court held, with regard to a petition to reopen a finally 
decided claim, that the VCAA requires VA to provide the 
veteran with notice of the evidence necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial (i.e., material evidence).  Id. at 10.  
On June 14, 2006, VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Here, the January 2002 letter mentioned above complied with 
the requirements of Kent because it specifically informed the 
veteran that he needed to submit evidence showing his low 
back condition was incurred in or aggravated by his 
military service - the reason for the previous denial of his 
claim in May 1986.

For these reasons, the VCAA's provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events or content of the VCAA notice is not shown to have 
any effect on the case or to cause injury to him.  Thus, any 
such error is harmless and does not prohibit consideration of 
his claims at this juncture.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

I.	Type II Diabetes Mellitus

A.	Disability Ratings - In General

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Generally, in a claim for an increase in a rating, the most 
recent evidence is given precedence over past examinations.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This general rule, 
however, is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as a 
"staged" rating.  Fenderson, 12 Vet. App. at 125-26.

B.	Analysis

As mentioned, in the April 2002 rating decision at issue, the 
RO granted the veteran's claim for service connection for 
type II diabetes mellitus and assigned an initial 20 percent 
disability rating retroactively effective from July 9, 2001.  
He believes he is entitled to an initial 60 percent rating.  
See Fenderson, 12 Vet. App. at 125-26 (1999).

The veteran's type II diabetes mellitus is evaluated under DC 
7913 of the Rating Schedule.  A 20 percent rating under this 
code requires insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  A higher 40 percent 
rating requires insulin, a restricted diet, and regulation of 
activities, whereas an even higher 60 percent rating requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  


The maximum 100 percent rating requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.

Note 1 in DC 7913 mandates that compensable complications of 
the diabetes be evaluated separately unless they are part of 
the criteria used to support a 100 percent rating.  It also 
indicates that noncompensable complications are considered 
part of the diabetic process under DC 7913.

The medical evidence of record shows that until June 27, 
2002, the veteran's diabetes was controlled by a restricted 
diet and an oral hypoglycemic agent - i.e., the criteria for 
a 20 percent rating under DC 7913.  So he cannot receive a 
rating higher than 20 percent prior to that date.

More specifically, VA outpatient treatment records dated 
throughout 2001 reflected that the veteran took an oral 
hypoglycemic agent on a daily basis.  A private treatment 
record dated in August 2002 from Hunterdon Medical Center 
revealed that his diabetes was treated with diet and an oral 
hypoglycemic agent until June 2002.  A separate private 
treatment record from R.S. Lind, M.D., dated in 2003 provided 
more detailed information and indicated the veteran was first 
prescribed insulin on June 27, 2002.

In light of this evidence, the Board concludes that an 
initial rating of 20 percent pursuant to DC 7913 is warranted 
through June 26, 2002 - the day before the veteran began 
taking insulin to control his type II diabetes mellitus.  But 
he is entitled to a higher 60 percent rating effective June 
27, 2002, since the medical evidence shows his condition 
worsened to this level as of that date.

The 2003 private treatment record from Dr. Lind indicated the 
veteran had begun taking insulin twice daily on June 27, 
2002.  This fact is confirmed by numerous VA outpatient 
treatment records dated from 2002 to 2006.  VA outpatient 
treatment records dated in June and October 2006 also 
indicate the veteran had a limited ability to exercise and 
found it necessary to pace his activity level in order to 
avoid feeling too tired or overwhelmed.  So he has to 
regulate his activity.  And during his July 2004 VA 
examination, he also reported that he had experienced several 
hypoglycemic reactions in 2002, but none in the last year.  
However, during another more recent VA examination in June 
2006, he complained that he continued to experience 
hypoglycemic reactions three to four times a week.  
Additionally, in a November 2002 VA outpatient treatment 
record he was diagnosed with retinopathy as a complication of 
the diabetes.  This diagnosis was confirmed during the 
May 2005 VA eye examination and in numerous VA outpatient 
treatment records dated in 2006.

So as of June 27, 2002, the veteran is entitled to a higher 
60 percent rating for his type II diabetes mellitus.  Since 
that date, he has exhibited all but one of the requirements 
for this higher 60 percent rating, including daily use of 
insulin; regulation of activities; frequent episodes of 
hypoglycemia; and a noncompensable diabetic complication - 
the retinopathy.  [Note:  the results of his July 2006 
VA examination indicate, among other things, he still has 
distant visual acuity correctable to 20/20-1 in his right eye 
and to 20/20 in his left eye, so back to normal.  His near 
vision is also correctable to 20/20 in his right eye and to 
20/20-1 in his left eye.  Also, according to the diagnosis, 
the diabetic retinopathy in his left eye is 
"nonproliferative," and the various other problems 
diagnosed (vitreous detachment, dry eye syndrome, and 
bilateral cataracts) were not attributed to the retinopathy.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
So his diabetic retinopathy is not separately compensable, 
for example, under 38 C.F.R. §§ 4.75-4.84a, DCs 6006, 6011, 
6079, 6080, etc.]

Although the veteran suggested he will be content with this 
60 percent rating, see AB v. Brown, 6 Vet. App. 35 (1993), 
the Board has also nonetheless considered whether he is 
entitled to an even higher rating of 100 percent.  There is 
no evidence, however, that he suffers from episodes of 
ketoacidosis or hypoglycemia requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  So a 100 percent rating is not warranted.

Additionally, although he has not raised the issue, the Board 
has considered whether the veteran is entitled to an even 
higher disability rating on an extra-schedular basis.  
However, the Board finds that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  There 
has been no showing by the veteran that his type II diabetes 
mellitus with retinopathy has resulted in marked interference 
with his employment, meaning above and beyond that 
contemplated by his now higher 60 percent schedular rating.  
Rather, records show he retired from his cleaning business in 
2002 primarily because of his overall poor health, including 
a low back condition (also at issue) and due to a then recent 
heart attack.  To the extent his potential for re-employment 
is adversely affected by his type II diabetes mellitus, in 
particular, the higher 60 percent rating being awarded in 
this decision takes this into account.  See 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Moreover, there has there 
been no showing that his condition has necessitated frequent 
periods of hospitalization so as to otherwise render 
impractical the application of normal rating schedule 
standards.  So there are no legitimate grounds for referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.	Low Back Disorder

In January 2002 the veteran filed a petition to reopen his 
claim of entitlement to service connection for a low back 
disorder, which had previously been denied and not appealed 
in May 1986.

The evidence on file at the time of that prior unappealed May 
1986 rating decision included the veteran's service medical 
records (SMRs); an April 1986 statement from M. Schulman, 
D.C.; and an April 1986 statement from R. Ambrose, D.C.

The veteran's SMRs show that he was examined upon entering 
service in January 1964.  He checked "no" when asked in a 
report of medical history whether he had ever worn a back 
brace, and in an accompanying report of medical examination 
no back problems or history of back problems were noted.  
However, in a treatment record dated in April 1964 he 
reported having hurt his back five years earlier (so prior to 
service) when he stumbled on a curb.  He also complained that 
his back began to hurt again during basic training.  The 
diagnosis was low back strain, and an X-ray revealed no 
significant abnormalities.  In May 1964 he again complained 
of aching in his back and was prescribed exercise.  An 
October 1964 consultation revealed that he no longer had back 
pain.  In a July 1965 report of medical history, he checked 
"yes" when asked if he ever had worn a brace or back 
support.  The examiner noted the veteran had a history of low 
back strain in the past.  Immediately prior to his separation 
from service in January 1966, he checked "yes" when asked 
in a report of medical history if he now had or ever had 
experienced recurrent back pain.  

Also of record at the time of the May 1986 decision were two 
statements from the veteran's private chiropractors.  In an 
April 1986 statement, Dr. Ambrose reported having treated the 
veteran on various dates from 1979 to 1981.  He reported that 
the veteran complained of acute pain in his mid and lower 
dorsal radiating to his chest, and that the veteran 
attributed this pain to basic training in 1964.  The 
diagnosis included pain in the thoracic and lumbar vertebrae 
regions.  The April 1986 statement from Dr. Schulman 
reflected that he had treated the veteran from 1981 to 1985.  
The veteran complained of low back pain, and the diagnosis 
was recurrent episodes of lumbosacral strains with associated 
myospasms.

In May 1986 the RO denied the veteran's claim for service 
connection for a low back disorder, concluding he had a low 
back condition prior to service and that his episodes of back 
pain in service were acute and had resolved by October 1964, 
so well before he was discharged in January 1966.  The RO 
determined there was no evidence of aggravation of his pre-
existing condition, especially in light of the fact that his 
back problems did not recur until many years after separation 
from service.  Shortly after issuing that decision, the RO 
received the report of a VA examination.  And after reviewing 
this evidence, the RO confirmed its previous denial of the 
claim for service connection.

The veteran was notified of that 1986 decision and apprised 
of his procedural and appellate rights.  He did not appeal 
the decision, however, so it is final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

The veteran, however, may reopen this claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary [of VA] shall reopen 
the claim and review the former disposition of the claim."  
See 38 U.S.C.A. § 7105(c); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

38 C.F.R. § 3.156(a), defining what constitutes "new and 
material evidence," was revised effective August 29, 2001.  
The veteran filed his petition to reopen his claim after that 
date, so the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.

When determining whether the claim should be reopened, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Only after reopening 
the claim, and readjudicating it on the merits, does the 
probative value of the evidence become an issue.

The additional evidence received since the RO's May 1986 
decision includes VA outpatient treatment records dated from 
2001 to 2006.

An April 2001 treatment record noted the veteran complained 
of having a lower back problem since basic training.  He 
reported that he was unemployed due to his back condition.  
He complained of aches over the L-S (lumbosacral) segment of 
his spine and indicated his pain sometimes radiated into his 
buttocks or posteriorly down his legs.  He also complained 
that his back sometimes "goes out."  The assessment was 
recurrent low back pains.  The April 2001 treatment record 
also contains the result of an X-ray taken in February 1988.  
It showed a bulging disc at L2-3 and a less severe bulging at 
L3-L4.  It also found a focal posterior protrusion to the 
disc at L3-L4 or L4-L5.

A June 2001 treatment record shows the veteran complained of 
having low back pain for 37 years, and that the pain had 
worsened over time.  He reported that he had injured his back 
in basic training and that he sustained additional injuries 
during ensuing years.  He complained of constant aching in 
his lower back with pain sometimes radiating down his legs 
and immobilizing him.  He stated that bending, lifting, 
sneezing, or coughing worsened the pain.  There was mild 
tenderness over his lower back and sciatic notches and 
minimal paraspinous muscle spasm.  The diagnosis was chronic 
low back pain with minimal radicular signs.  

In March and September 2003 treatment records the veteran 
again complained of low back pain.  He provided the VA health 
care provider with the report of an MRI of his lumbosacral 
spine performed in April 2002 which found no significant 
abnormalities.  He also provided the report of an April 2002 
MRI of his cervical spine which found evidence of discogenic 
disease without frank disc herniations at the C5-C6 and C6-C7 
disc space levels.  The impression was chronic low back pain 
with minimal radicular symptoms and minimal pathology on MRI.

More recently, a July 2006 outpatient treatment record noted 
the veteran complained of continued and worsening low back 
pain with radicular pain into the legs.  Physical examination 
revealed bilateral lumbar spasm.
 
This additional evidence received since the May 1986 decision 
is new since it was not previously of record and, therefore, 
not considered by the RO in 1986.  But this evidence is not 
material because, when considered either by itself or with 
the previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the claim.  More 
specifically, it does not show the veteran's low back 
condition, which he had prior to service, was chronically 
(meaning permanently) aggravated by his military service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Instead, this 
evidence merely confirms he has a low back condition, a fact 
that was already conceded when the RO denied his claim for 
service connection in 1986.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence).

The Board realizes that in several of the outpatient 
treatment records mentioned the veteran reported having 
initially injured his low back in 1964, during basic 
training.  But keep in mind he also had previously 
acknowledged having a pre-existing low back condition when 
being evaluated in April 1964, only about three months after 
beginning active duty.  And none of the additional evidence 
submitted since 1986 addresses this issue, insofar as 
suggesting his pre-existing low back condition was 
chronically aggravated by his service in the military - 
including by any injury he may have sustained during basic 
training.  As a layman, he does not have the necessary 
medical training and/or expertise to make this determination 
himself.  Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court held that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

In the absence of any additional evidence since May 1986 that 
is both new and material, the benefit-of-the-doubt rule does 
not apply and the claim cannot be reopened.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

An initial disability rating higher than 20 percent for the 
type II diabetes mellitus, prior to June 27, 2002, is denied.  

However, a higher 60 percent disability rating is granted for 
the type II diabetes mellitus effective June 27, 2002, 
subject to the laws and regulations governing the payment of 
VA compensation.

The petition to reopen the claim for service connection for a 
low back disorder is denied.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


